Name: 82/270/EEC: Council Decision of 26 April 1982 on the 1982 cereals food-aid programme
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-01

 Avis juridique important|31982D027082/270/EEC: Council Decision of 26 April 1982 on the 1982 cereals food-aid programme Official Journal L 120 , 01/05/1982 P. 0027 - 0028*****COUNCIL DECISION of 26 April 1982 on the 1982 cereals food-aid programme (82/270/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community has deposited a declaration of provisional application of the Food Aid Convention 1980 and of the 1981 Protocol to extend it; Whereas that Convention entered into force on 1 July 1980; Whereas the Council approved, on 16 November 1981, an ad hoc allocation for 1981/82 of the Community's minimum commitment of 1 650 000 tonnes under the Food Aid Convention 1980 between Community actions and national actions of the Member States, without however excluding the possibilities of additional voluntary actions going beyond the minimum commitment; Whereas certain developing countries and specialized agencies have requested food aid in the form of cereals from the Community; Whereas the Council approved, on 22 March 1977, certain basic criteria for selecting food-aid recipients and determining quantities, other relevant considerations also being taken into account; Whereas, in order for the aid to be used effectively, arrangements should be made in appropriate cases to finance certain transport and distribution costs, HAS DECIDED AS FOLLOWS: Article 1 An amount of 927 663 tonnes of cereals shall be made available to developing countries and specialized agencies under the 1982 food-aid programme, by way of the Community action as part of the Community's commitment under the Food Aid Convention 1980. Article 2 The countries and agencies to receive this aid, together with the quantities allocated and the delivery terms, shall be as set out in the Annex. Article 3 In the case of aid allocated to agencies, where so provided in the conditions agreed with the recipient, the Community may also finance distribution costs. Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS ANNEX 1982 CEREALS FOOD-AID PROGRAMME 1.2.3 // // // // Recipient // Quantities allocated (in tonnes) // Arrangements for financing // // // // 1. COUNTRIES // // // Angola // 10 000 // cif // Bangladesh // 140 000 // cif // Cape Verde // token entry // // Comoros // token entry // // Egypt // 140 000 // fob // Ethiopia // 20 000 // cif // Ghana // 10 000 // fob // Guinea Bissau // token entry // // Guinea (Conakry) // 10 000 // cif // Haiti (1) // 10 000 // fad // Jibuti // token entry // // Kenya // 15 000 // fob // Lebanon // token entry // // Lesotho // 6 000 // fad // Madagascar // 15 000 // fob // Mali // 15 000 // fad // Mauritania // 10 000 // fob // Morocco // token entry // // Mozambique // 25 000 // cif // Nicaragua // token entry // // Niger // token entry // // Peru // token entry // // SÃ £o TomÃ © and Principe // token entry // // Senegal // 20 000 // fob // Somalia // 35 000 // cif // Sri Lanka // 37 000 // fob // Sudan // 13 000 // fob // Tanzania // 20 000 // cif // Upper Volta // 8 000 // fad // Zaire // 10 000 // cif // Zambia // token entry 569 000 // // 2. BODIES // // // ICRC // 15 000 // fad // LICROSS // 2 000 // fad // UNHCR // 62 000 (2) // fad // UNRWA // 42 000 // fad // WFP (projects) // 55 000 // fad // WFP (IEFR) // 30 000 206 000 // fad // 3. RESERVE // 152 663 // // TOTAL // 927 663 // // // // (1) Through a specialized agency. (2) Of which 50 000 tonnes for the Afghan refugees in Pakistan and 12 000 tonnes for the refugees in Thailand.